DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 11-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drummond et al. (US 2012/0242248).
Drummond discloses an illumination system and method (200 in Fig 4), the system comprising:
(1) regarding Claims 1 and 11:
	a first light source (any one of 241, 242, 243, 244 or 245 in Fig 4);
a second light source (any one of 241, 242, 243, 244 or 245 in Fig 4); and
control circuitry (250 in Fig 4) configured to:

	(2) regarding Claims 2 and 12:
wherein the control circuitry is further configured to, while the first long touch persists, gradually increase the light level of the first light source during the first time period ([0009], [0040]).
	(3) regarding Claims 3 and 13:
wherein the control circuitry is further configured to set the light level of the first light source to a maximum level at the end of the first time period ([0009] “indicating light module turns on the associated light emitting diode units and adjusts the brightness of the associated light emitting diode units according to the brightness value of the lighting device…the duration of the touch less than a first predetermined touch time, the microprocessor controls the power phase control circuit to gradually turn on the lighting device”).
	(4) regarding Claims 5 and 15:
wherein the second light source is located adjacent to the first light source (See Fig 4).
	(5) regarding Claims 6 and 16:
		the system further comprising:
a third light source (indicator LEDs 240), and wherein the control circuitry is further configured to: in response to detecting that the first long touch persists 
	(6) regarding Claims 9 and 19:
wherein the control circuitry is further configured to, in response to detecting a second long touch via the touch interface, after the conclusion of the first long touch, gradually decrease the light level of the first light source during a second time period (See Fig 5B, [000], [0011], [0043]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US 2012/0242248) in view of Newton et al. (US 2016/0242251).
(1) regarding Claims 4 and 14:
	Drummond discloses all of the subject matter above.  However Drummond does not disclose controlling the lighting based on an amount of time that has elapsed from the detection of the first long touch.
	Newton, in the same field of endeavor, discloses:

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Newton into the system of Drummond in order to give user more control options as taught by Newton.
(2) regarding Claims 7 and 17:
		The combination of Drummond and Newton further discloses:
	wherein the third light source is located adjacent to the second light source, and not adjacent to the first light source (See Fig 4 of Drummond).
Allowable Subject Matter
Claims 8, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Drummond and Kim et al. (US 2016/0085431) does not disclose deactivating the first and second light sources in response to different touch lengths.  Claims 8 and 18 the control circuitry is further configured to, in response to detecting a short touch via touch interface, after the conclusion of the first long touch, immediately deactivate the first light source and the second light source. Claims 10 and 20 require the control circuitry is further configured to: in response to detecting a second long touch via the touch interface, after the conclusion of the first long touch, deactivate .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844